DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Carcangiu fails to teach or suggest” the limitations of “comparing the loading to a predefined loading limit value, and reducing at least one of: a rotation speed and a generator power in a loading mode of the wind turbine in response to the loading reaching the predefined loading limit value” (see second page, labeled as page “7” and hereinafter referred to as p. 7, of Applicant’s Remarks filed 09/02/2021).
In response, it appears that Carcangiu does teach the claimed limitations.  Notably, Carcangiu teaches the step of verifying for each of the selected wind turbine components whether the accumulated fatigue damage in time equivalent loads is within acceptable limits—i.e., comparing the loading to predefined (acceptable) loading limit (see claim 1).  Carcangiu also 
Applicant further argues that “Applicant acknowledges paragraph [0017] refers to calculating a real power spectral density of one or more selected loads. However, Carcangiu is directed to addressing fatigue, which by definition is directed to the cycling of a component and thus more than a single selected load is analyzed to address fatigue” (see p. 8 of Remarks, emphasis is Applicant’s own).
In response, it first appears that Applicant readily acknowledges the teachings of the prior art on the claimed invention.  Insofar as Applicant is arguing that Carcangiu discusses multiple loads (i.e., “cycling”), it is respectfully noted that the claimed invention recites “detecting at least one force generating at least one […] bending moment” (emphasis added).  Thus, even if, arguendo, the prior art teaches “more than a single” load, such a teaching would read on the claimed invention as it requires “at least one” which may, clearly, be more than one load.  Furthermore, nothing in the claims or even in the disclosure as originally filed would appear to limit the load under analysis to only a single load, nor do the claims, as currently drafted, preclude an interpretation which may include “fatigue” loads or “cycling”.
Lastly, even if the claims were to be narrowed to require analysis of only a single load, this feature also appears to be taught by Carcangiu, as previously discussed in the Final Office Action of 06/02/2021.  See, for example, [0018-0019], where Carcangiu discusses verifying for each of the selected wind turbine components is within acceptable limits and changing an operational strategy depending on the result.
Applicant’s arguments are therefore found to be not persuasive.
For the purpose of expediting prosecution, the additional teachings of Esbensen et al. are also discussed hereinbelow to provide further evidence of the lack of patentability of the claimed invention.
In light of the teachings of the prior art, and the numerous deficiencies present in the pending claims, it is unclear what may form the basis of an allowable claim.

Preliminary Formalities
Claims 6, 12, and 14-16 have been canceled in the amendment of 09/02/2021. 
Claims 1, 3, 7, 11, 13, and 17-20 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, it appears the limitations “detecting at least one force […],” “using at least one of the hub […],” and “comparing the loading […]” should be further indented to clearly set forth that which is comprised within the “determining the loading” step and that which is generally comprised by the “method” itself, separate from the “determining” step. See 37 CFR 1.75(i), MPEP 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 7, 11, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “detecting at least one force generating at least one of a hub bending moment, a shaft bending moment, an axle bending moment, or and a tower head bending moment” and “using at least one of the hub bending moment, the shaft bending moment, the axle bending moment, or the tower head bending moment for determining the loading or as the loading” (emphasis added) are, together, vague and indefinite.
Notably, the claim sets forth “detecting at least one force” but then requires “using” not the “force” itself but rather one of the “bending moment” features “for determining the loading or as the loading”.  Said differently, it appears the claim is “detecting” one value (the “at least one force”) but then “using” a different, non-detected value (i.e., one of the “bending moment” values”) to determine the “loading”.  The claim fails to make clear how the non-detected value of “at least one” of the “bending moment” values may be obtained in order to be “used” in the “determining” step.  
The claim also fails to make clear what the role or purpose of the “at least one force” may be, since it does not appear to be required for “determining the loading”.  If an additional step is also, somehow, “detect[ed],” such should be made clear.  
As currently drafted, the claim appears to:
“detect” a variable (“at least one force”) which is not positively/actively used in the later steps of the claimed method; and
“us[e]” a non-detected variable (i.e., one of the “bending moment[s]”) to carry out the later method steps, without indicating how to obtain/calculate/determine said variable in the first place. 
Regarding claim 1, the limitation “using at least one of the hub bending moment, the shaft bending moment, the axle bending moment, or and the tower head bending moment for determining the loading” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear how the “at least one” of the “moment[s]” listed may, in fact, be “us[ed]” to “determin[e]” the “loading”.  Notably, the claim fails to make clear how to any of the recited features may actually be “used for determining the loading” as claimed.  
N.B. – The above was previously noted in the Non-Final Office Action of 01/19/2021 with regard to claim 2, and again noted in the Final Office Action of 06/02/2021.  The issue noted above was neither corrected nor addressed by Applicant. 
Regarding claim 1, the limitation “reducing at least one of: a rotation speed or a generator power in a loading mode in response to the loading […]” (emphasis added) is vague and indefinite.  
Notably, he claim fails to make clear what the phrase “a loading mode” may refer to.  For example, is the “loading mode” a mode of operation of the “wind turbine” or does this phrase how “a loading mode” may be entered into and exited out of.  Additionally, the limitation is vague and indefinite as no other “mode” appears to be set forth in the claims, and so it is unclear what additional feature(s) may be required by such a “loading mode”.
N.B. – The above was previously noted in the Final Office Action of 06/02/2021.  The issue noted above was neither corrected nor addressed by Applicant. 
Regarding claim 3, the limitation “detecting the at least one force comprises using at least one strain measurement on at least one of: the rotor hub, or at least one rotor blade of the plurality of rotor blades to detect the loading” is vague and indefinite.
First, the claim fails to make clear what, precisely, is being “detect[ed]”.  The claim first appears to set forth that the “detecting” is of “the at least one force” but ends by setting forth that the limitation is “to detect the loading”—i.e., a completely different variable than that initially set forth.
Second, the phrase “detecting the at least one force comprises using at least one strain measurement” (emphasis added) fails to make clear what the precise relationship may be between the “at least one strain measurement” and the “at least one force” which is “detect[ed]”.  For example, whether “at least one strain measurement” is equal to the “at least one force” or  whether the “at least one strain measurement” is first “detect[ed]” and then, e.g., “us[ed]” in some mathematical calculation in order to determine (or, “detect[]”) “the at least one force” or if “detecting the at least one force” requires, additionally, the “us[e]” of “at least one strain measurement”.  The claim also fails to clearly indicate how the “at least one strain measurement” may be obtained.
Third, the claim fails to make clear whether the limitation set forth “to detect the loading acting on the wind turbine” is intended to further define the step of “using at least one of the hub bending moment […] for determining the loading” (emphasis added) or whether the step is separate and distinct therefrom.  Notably, the two limitations appear to require different inputs (the first, of claim 1, appearing to require “at least one […] bending moment”, and the second, of claim 3, appearing to require “at least one strain measurement”), and thus it is unclear how the two limitations may be compatible and what the relationship between the listed variables may be.
Regarding claim 7, the limitation “The method […], further comprising: reducing the rotation speed and the generator power to: prevent […], adjust […], prevent […], and reduce […]” (emphasis added) is vague and indefinite.  
First, the claim fails to make clear whether the claim is attempting to set forth an additional step of “reducing the rotation speed and the generator power”—i.e., a step to be carried out in addition to the step of “reducing at least one of: a rotation speed and a generator power” or whether the instant step is attempting to further define the previous limitation (i.e., changing the “or” limitation to one requiring both reduction of “the rotation speed and the generator power”). 
Second, the claim fails to make clear how the action of “reducing the rotation speed and the generator power” may actually serve to “prevent […], adjust […], prevent […], and reduce […]” as claimed.  
Lastly, the claim appears to set forth the intended use of “reducing the rotation speed and the generator power” to be “prevent[ing] […], adjust[ing] […], prevent[ing] […], and reduc[ing] […]”.  That is, it appears to be merely stating the intended use of the step of “reducing the rotation speed and the generator power” without setting forth any additional, active or affirmatively recited steps in the claimed “method”.  Thus, the limiting effect of the claim limitation has not been clearly set forth.
Regarding claim 11, the limitation “The method as claimed in claim 1 […] wherein the method comprises: using […]” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear whether the claimed method —further comprises— the step(s) set forth or solely “comprises” the step(s) set forth, as the claim appears to currently indicate.
Regarding claim 11, the limitations “wherein detecting the at least one force comprises detecting a force” and “using the maximum hub bending moment as the loading or using differences between the maximum and minimum hub bending moments as the loading” are, together, vague and indefinite.  Again, as discussed with regard to claim 1, the claim appears to be “detecting” one value (“detecting a force”) and then “using” a different, non-detected value (either “the maximum hub bending moment” or “differences between the maximum and minimum hub bending moments”) in the claimed “method”.  See regarding claim 1 above for further discussion.
Regarding claim 17, the limitation “the at least one strain measurement detects the loading by measuring a strain on each rotor blade root of the plurality of rotor blades” (emphasis added) is vague and indefinite.  Notably, the claim appears to set forth that a “measurement”—i.e., a value—performs a “detect[ion]” by actively “measuring a strain”.  
First, a “measurement” or value is simply a value, not a device, and certainly would not appear capable of “detect[ing] the loading” or “measuring a strain”.  Thus, the claim fails to make clear how the “detect[ion]” may actually be performed and how “measuring a strain on each rotor blade root” may actually be performed as well.  If the “detect[ing]” and “measuring” are done by a physical device, such should be made clear.
Second, the limitation is vague and indefinite in light of the features set forth previously in claim 1.  Notably, claim 1 sets forth “detecting at least one force” and then, somehow “determining the loading” using a non-detected “bending moment”.  Here, the limitation similarly uses the term “detects” but associates with it the “loading” rather than the “at least one force”.  Thus, it is unclear whether an additional step is being set forth or whether the claim is unsuccessfully attempting to further limit the “detecting at least one force” and “determining the loading” limitations of claim 1.
Regarding claim 18, the limitation “at least one measurement representative of the loading is based on a strain measurement on one rotor blade of the plurality of rotor blades or a strain measurement on the rotor hub” is vague and indefinite.
First, the claim fails to make clear how the invention as set forth in claim 1 is further limited.  The claim does not appear to set forth any additional, active step for the claimed “method” and it is unclear how the newly-introduced features (i.e., “at least one measurement,” “a strain measurement on one rotor blade,” and “a strain measurement on the rotor hub”) may to be tied in to the method steps set forth in claim 1.
Second, 
Regarding claim 19, the limitation “the predefined loading limit value is at least twice a value of an expected base loading” is vague and indefinite.
First, the term “an expected base loading” is vague and indefinite.  The terms “expected” and “base” are relative terms which render the claim indefinite.  The terms “expected” and “base” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, in light of the above, the claim fails to make clear how the method of claim 1 is further limited, as it would appear that “a value of an expected base loading” could be set to any value, and thus the “predefined loading limit value” would not appear further limited.
Regarding claim 20, the limitation “the rotation speed range” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 20, the limitation “a nominal rotation speed” is vague and indefinite.
First, the claim fails to make clear what element or feature the “nominal rotation speed” belongs to and/or is descriptive of (e.g., a rotation speed of the generator, the rotor, a pitch speed of a rotor blade, etc.).
Second, the term “nominal” is a relative term which renders the claim indefinite.  The term “nominal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
N.B. – The above was previously noted in the Final Office Action of 06/02/2021.  The issue noted above was neither corrected nor addressed by Applicant.
Regarding claims 3, 7, 11, 13, 17-20, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 18-20, in light of the indefinite limitations discussed hereinabove, it appears that the claims do not further limit the subject matter of claim 1, upon which they are dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 13, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Carcangiu et al. (EP 2927486 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Carcangiu et al. (EP 2927486 B1) in view of Esbensen et al. (US 2016/0305404 A1).
Regarding claim 1, as best understood, Carcangiu et al. discloses a method for operating a wind turbine for generating electrical power from wind, wherein: 
the wind turbine has an aerodynamic rotor with a rotor hub and a plurality of rotor blades (rotor comprising a rotor hub and a plurality of blades; see, e.g., ¶ 28), wherein blade angles of the plurality of rotor blades are adjustable (via one or more adjustable pitch systems; see, e.g., 
the wind turbine has a generator, which is coupled to the aerodynamic rotor (generator; see, e.g., ¶¶ 2, 28), and 
the generator is configured to be operated with a variable generator torque (see, e.g., ¶¶ 3-8: turbine may be controlled by varying the generator torque; generator torque and rotor speed may be varied; see also, e.g., ¶¶ 38: generator torque may be adapted, and thus is ‘variable’), wherein the method comprises: 
determining a loading acting on the wind turbine by the wind (see, e.g., ¶ 31: loads in selected wind turbine components may be determined; see, e.g., ¶ 30: sensors for measuring loads may be mounted directly on/in components of wind turbine), wherein determining the loading comprises: 
detecting at least one force (see, e.g., ¶¶ 30, 31: one or more sensors for measuring loads in selected wind turbine components, including, e.g., strain gauges and/or accelerometers; at block 10, selected loads may be determined from the measurements) generating at least one of a hub bending moment, a shaft bending moment, an axle bending moment, or a tower head bending moment (see, e.g., ¶ 31: rotor blade bending moments [which may be about a blade shaft or axle], tower bending moments, shaft bending load, etc., may be generated and used as the selected load; see also, e.g., claims 8, 9: the selected load may comprise a hub bending moment), and 
using at least one of the hub bending moment, the shaft bending moment, the axle bending moment, or  the tower head bending moment for determining the loading or as the loading (see, e.g., ¶ 31: rotor blade bending moments [which may be about a blade 
comparing the loading to a predefined loading limit value (see, e.g., claim 1: verifying for each of the selected wind turbine components whether the accumulated fatigue damage in time equivalent loads is within acceptable limits; see also, e.g., ¶¶ 17-19, 59: the calculations may be performed in real-time by comparing current data with a reference for the same component; operation of a wind turbine may be adapted/modified in real-time to ensure that wind turbine loads remain within acceptable limits), and 
reducing at least one of: a rotation speed and a generator power in a loading mode of the wind turbine in response to the loading reaching the predefined loading limit value (see, e.g., ¶ 46: both rotor speed and generated power may be reduced when a set point reduction control strategy is turned on, after determination of accumulated fatigue damage from sensor measurements; see also, e.g., ¶¶ 39-49).
However, the features of “comparing the loading to a predefined loading limit value” are in contention, and, due to the ambiguities present in the pending claims, it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following is noted for expediting prosecution.
Esbensen et al. (Figures 1-3) discloses a method for operating a wind turbine for generating electrical power from wind, wherein the method comprises:
determining a loading acting on the wind turbine by the wind, wherein determining the loading comprises: 

using at least one of the moments for determining the loading or as the loading (see, e.g., ¶ 30-39), 
comparing the loading to a predefined loading limit value (see, e.g., ¶ 39: resulting loads are compared with pre-determined limiting values; see also claim 1: comparing loads with load threshold values that are pre-determined), and 
reducing at least one of: a rotation speed and a generator power in a loading mode of the wind turbine in response to the loading reaching the predefined loading limit value (see, e.g., ¶¶ 83-86, 99: once load estimates get closer to threshold value(s), operation of the wind turbine is controlled in a way that estimated loads stay below given threshold value(s), where the control may include curtailing [i.e., decreasing] of rotational speed and electrical output power).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Carcangiu et al. with the explicit teaching of comparing load to a predefined limit value, as taught by Esbensen et al., for the purpose of providing a control which is adaptive to site-specific and operation-specific conditions of a wind turbine, thereby minimizing an effect on annual energy production (see, e.g., ¶¶ 7, 71).
Regarding claim 3, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious that detecting at least one force comprises performing at least one strain measurement (Carcangiu: see, e.g., ¶¶ 30, 32: sensors [used to measure loads] may include strain gauges) on at least one of: the rotor hub or at least one rotor 
Regarding claim 13, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious a wind turbine configured to execute the method as claimed in claim 1 (Carcangiu: wind turbine; see, e.g., ¶ 30).
Regarding claim 17, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious that the at least one strain measurement comprises a strain measurement on each rotor blade root of the plurality of rotor blades (Carcangiu: see, e.g., ¶ 30: selected wind turbine components may include e.g. the rotor blades; sensors for measuring loads can be mounted directly on or in the components).
Regarding claim 18, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious that the at least one measurement representative of the loading is based on a strain measurement on one rotor blade of the plurality of rotor blades or the rotor hub (Carcangiu: see, e.g., ¶ 30: sensors may include e.g. strain gauges, components may include the rotor blades, the hub, etc.).

Claim Rejections - 35 USC § 103
Claims 7, 19, 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Carcangiu et al. (EP 2927486 B1) and/or Carcangiu et al. (EP 2927486 B1) in view of Esbensen et al. (US 2016/0305404 A1), in view of Ordinary Skill in the Art.
Regarding claim 7, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious that the rotation speed and the generator 
Whereas it is unclear what the metes and bounds of the claimed invention may comprise, the following is noted for expediting prosecution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the rotation speed and generator power reduction while ensuring safe operation of the wind turbine—such as by ensuring that a loading variable does not exceed its limit value, that generator torque does not exceed a given generator torque limit value—for the purpose of ensuring safe operation and minimizing possible damage to the wind turbine, especially since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen further discloses and/or renders obvious the invention of claim 1, upon which claim 19 is dependent.
Furthermore, as currently claimed and as explained hereinabove, claim 19 does not appear to further limit the invention of claim 1.  However, for the purpose of expediting prosecution and so as to obviate any later discussion on this limitation, the following is noted.  
However, Carcangiu appears to be silent regarding a specific loading limit value.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set the loading limit value to any of a In re Aller, 105 USPQ 233.
Regarding claim 20, as best understood, Carcangiu and/or the combination of Carcangiu and Esbensen discloses and/or renders obvious the invention of claim 1, upon which claim 20 is dependent.
Furthermore, as currently claimed and as explained hereinabove, claim 20 does not appear to further limit the invention of claim 1.  However, for the purpose of expediting prosecution and so as to obviate any later discussion on this limitation, the following is noted.  
Carcangiu appears to be silent regarding a range of partial rotation speed relative to nominal rotation speed.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set the partial rotation speed range to any of a number of desired speed ranges, including from 10% to 90% of the nominal rotation speed, for the purpose of ensuring an optimal and desired performance of the turbine system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 8, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832